1. A cause not upon the calendar cannot be moved on for trial, and a party not finding the cause on the calendar of the term for which he has received notice of trial, is not bound to examine, from term to term, thereafter, to ascertain if the cause is in a condition to be called up for trial.2. Formerly, a notice of trial and a note of issue were both required for each term of the court; the alteration in that respect, in the first judicial district, merely requires one notice and one note of issue, but does not relieve parties from the necessity of placing their causes upon the calendar for the same term for which the trials are noticed.3. If the cause is not placed upon the calendar at the term for which notice of trial is given, an inquest cannot be taken at a subsequent term, noon that notice.